Motion by plaintiff to dismiss defendant’s appeal denied, on condition that defendant perfect the appeal and be ready to argue or submit it at the June Term, commencing May 22, 1961; appeals ordered on calendar for said term. The record and defendant’s brief as appellant shall be served and filed on or before April 28, 1961. Plaintiff may serve and filé a typewritten brief (six copies of such brief to be filed; one copy to be served). Motion by plaintiff to dispense with printing on her cross appeal granted; such appeal to be heard on record filed by defendant and on plaintiff’s typewritten brief. Plaintiff is directed to file six copies of her typewritten brief and to serve one copy on defendant. The parties, if so advised, may submit one brief to cover both appeals. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.